DETAILED ACTION
This office action is in response to applicant’s filing dated February 10, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 22-28 and 52-61 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed February 10, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 22, 24, and 25; cancelation of claim(s) 1-21 and 29-51; and addition of new claim(s) 52-61. 

Election/Restrictions
Applicants elected without traverse Group III, drawn to a method of treating and/or preventing pain, the method comprising administering an effective dose of dicycloplatin to a patient in need thereof as the elected invention and a formulation species comprising dicycloplatin, with no additional components being necessary and cancer patient in the reply filed on August 7, 2021.  The requirement is still deemed proper.  Claim(s) 26-28 remain withdrawn.  

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election of Species
Newly submitted claims 52-59 contain claims directed to more than one species of the generic invention which were not previously presented.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant is required to elect a single disclosed cancer such as from those listed in claims 52-59 (e.g. liver cancer).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 22 is generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of treating pain comprising administering an effective dose of dicycloplatin to a patient having cancer, this technical feature is not a special technical feature as it does not make a contribution over the prior art as set forth in the 102 rejections set forth below.  
During a telephone conversation with Xiaoxiang Liu on March 31, 2022, a provisional election was made without traverse to prosecute the cancer species bone metastasis, claim 54.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 52, 53, and 57-59 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.  The Examiner notes that bone metastasis has been construed to read on a bone cancer and advanced cancer patient.  Thus, bone cancer and advanced cancer patient are presently under examination as they relate to bone metastasis.  
Claims 22-25, 54, 55, 56-58, 60, and 61 are presently under examination as they relate to the elected species:  a formulation comprising dicycloplatin, with no additional components being necessary and cancer patient and bone metastasis.


Priority
The present application is a 371 of PCT/CN2018/116213 filed on November 19, 2018, which claims benefit of foreign priority to CHINA 201711164023.6 filed on November 21, 2017.  The effective filing date of the instant application is November 21, 2017.


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-25, 60 and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (WO 2016/205782 A1, cited in the IDS filed August 26, 2021, hereinafter Liu ‘782).
Regarding claims 22 and 23, Liu ‘782 teaches a method of treating or preventing a disease in a subject comprising administering a pharmaceutical composition comprising dicycloplatin (DCP) to the subject, wherein the disease is leukemia, renal adenocarcinoma, or melanoma (claim 1).  A subject suffering from leukemia, renal adenocarcinoma, or melanoma reads on a cancer patient.
The prior art is silent regarding “treating pain.”  However: “treating pain” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (dicycloplatin) is being administered to the same subjects (a subject suffering from cancer). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding “treating pain,” by practicing the method taught by the prior art: “the administration of dicycloplatin to a patient suffering from cancer,” one will also be “treating pain,” even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“treating or preventing pain”) of the method taught by the prior art (“the administration of dicycloplatin to a patient suffering from cancer”).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

Regarding claim 24, Liu ‘782 teaches the amount of DCP in the pharmaceutical composition administered to the subject is at an amount of about 0.01 to 10 mg/kg body weight (claim 10).  The amount taught by Liu ‘782 is taken to be doses that meet the instant claims as evidenced by the instant specification.  The instant specification teaches the present invention provides a method of treating and/or preventing pain comprising administering a combination comprising dicycloplatin; in some embodiments the pain is selected from pain caused by cancer and the dose of the dicycloplatin in the combination is 0.01 to 10 m/kg of the patient’s body weight (paragraph [11]).

Regarding claim 25, Liu ‘782 teaches a method of treating or preventing a disease in a subject, comprising administering a pharmaceutical composition comprising DCP to the subject, wherein the disease is leukemia, renal adenocarcinoma or melanoma; and in some embodiments, the pharmaceutical composition consists of DCP (page 3, lines 4-8) and DCP is currently being investigated as a monotherapy in prostatic carcinoma (page 2, lines 19-20).  This reads on wherein the dicycloplatin is the only active ingredient.

Regarding claims 60 and 61, Liu ‘782 teaches the pharmaceutical composition is administered with injections or via the oral route (claim 8).  
Thus, the teachings of Liu ‘782 anticipate the method of claims 22-25, 60, and 61.


Claim(s) 22-25, 60, and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (WO 2016/172393 A1, cited in the IDS filed May 18, 2020, hereinafter Liu ‘393).
Liu ‘393 teaches a method of treating or preventing a prostate disease in a subject, comprising administering a pharmaceutical composition comprising an effective amount of DCP (dicycloplatin) to the subject, wherein the prostate disease includes prostate cancer (page 4, lines 3-9).  
 The prior art is silent regarding “treating pain.”  However: “treating pain” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (dicycloplatin) is being administered to the same subjects (a subject suffering from cancer). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding “treating pain,” by practicing the method taught by the prior art: “the administration of dicycloplatin to a patient suffering from cancer,” one will also be “treating pain,” even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“treating pain”) of the method taught by the prior art (“the administration of dicycloplatin to a patient suffering from cancer”).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

Regarding claim 24, Liu ‘393 teaches the amount of DCP in the pharmaceutical composition administered to the subject is about 0.01 to 10 mg/kg body weight (page 4, lines 26-29).  The amount taught by Liu ‘393 is taken to be doses that meet the instant claims as evidenced by the instant specification.  The instant specification teaches the present invention provides a method of treating and/or preventing pain comprising administering a combination comprising dicycloplatin; in some embodiments the pain is selected from pain caused by cancer and the dose of the dicycloplatin in the combination is 0.01 to 10 m/kg of the patient’s body weight (paragraph [11]).
Regarding claim 25, Liu ‘393 teaches a method of treating or preventing a prostate disease in a subject, comprising administering a pharmaceutical composition comprising an effective amount of DCP (dicycloplatin) to the subject, wherein the prostate disease includes prostate cancer (page 4, lines 3-9); and in some embodiments, the pharmaceutical composition consists of DCP (page 8, lines 5) and DCP is currently being investigated as a monotherapy in several cancer types, such as prostatic carcinoma (page 2, lines 1-2).  This reads on wherein the dicycloplatin is the only active ingredient.
Regarding claims 60 and 61, Liu ‘393 teaches the pharmaceutical composition is administered via any common route including oral or parenteral delivery including intramuscular, subcutaneous, intravenous injections (page 4, lines 16-24).  
Thus, the teachings of Liu ‘393 anticipate the method of claims 22-25, 60, and 61.
Response to Arguments
Applicant argues:
To anticipate a claim, a single prior art reference must teach each and every claim element, either expressly or inherently. However, inherency cannot be based on mere possibilities.  As explained in the MPEP, "[t]he fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic."  The '782 Publication does not anticipate the claimed method of treating pain, at least because pain and cancer are two different diseases or disorders, and treating one does not necessarily lead to the treatment of the other.  The application as filed makes it clear that the effectiveness of using dicycloplatin ("DCP") in treating pain does not depend on its anticancer effect. As shown in Example 21 of this application, in particular, Table 5 (copied below, emphasis added), upon treatment with DCP for about four weeks, a number of patients did not achieve obvious tumor suppressions, but achieved sustained pain relief starting from day 5 and lasting even after the DCP treatment for 90 days.  Thus, pain treatment and cancer treatment in a cancer patient are not the same.  Applicant further argues like the '782 Publication, the '393 Publication teaches treating certain cancer patients in order to achieve an anticancer effect. The methods described in the '393 Publication do not necessarily treat cancer patients having pain or otherwise in need of pain treatment. Also, the anticancer treatment methods described in the '393 Publication do not necessarily result in pain relief. Thus, the '393 Publication also does not inherently teach a method of treating pain.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	The Examiner acknowledges that pain and cancer can be separate and distinct disorders.  However, the instant claims encompass a method of treating pain in a cancer patient.  As set forth above, Liu ‘782 teaches a method of treating cancer in a subject comprising administering a pharmaceutical composition comprising dicycloplatin (DCP) in amounts that anticipate the instantly claimed amounts.  Similarly, as set forth above Liu ‘393 teaches a method of treating cancer in a subject comprising administering a pharmaceutical composition comprising dicycloplatin (DCP) in amounts that anticipate the instantly claimed amounts. As set forth above, treating pain in a cancer patient will inevitably flow from the teachings of the prior art since the same compound (dicycloplatin) is being administered to the same subjects (a subject suffering from cancer). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.  Apparently, Applicant has discovered a new property or advantage (“treating pain”) of the method taught by the prior art (“the administration of dicycloplatin to a patient suffering from cancer”).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-25, 58, 60, and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,980,768 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are directed to a method of treating or preventing pain comprising administering an effective dose of dicycloplatin in a patient in need thereof wherein the patient is a cancer patient.
The previously allowed claims are directed to a method of treating a disease comprising administering a pharmaceutical composition comprising dicycloplatin (DCP) to the subject wherein the disease is melanoma with brain metastasis (claim 1), wherein the amount of DCP is about 0.01 to 10 mg/kg body weight (claim 4), wherein DCP is the only active (claim 5), wherein the composition is administered via an injection (claim 6), wherein the composition is administered orally (claim 7).  Melanoma with brain metastasis reads on a cancer patient.
The previously allowed claims are silent regarding “treating pain.”  However: “treating or preventing pain” will inevitably flow from the method of the previously allowed claims (see above rejection), since the same compound (dicycloplatin) is being administered to the same subjects (a subject suffering from cancer). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
Thus, the method of the previously allowed claims would anticipate the instantly claimed method.
Response to Arguments
Applicant argues:
A person of ordinary skill in the art would not have understood a method of treating melanoma with brain metastasis, or brain edema associated with metastatic melanoma, as recited in claim 1 of the '768 Patent as teaching a method of treating pain in the patient. The claims of the '768 Patent do not recite that the subject is having pain or otherwise in need of pain treatment. Further, the anticancer treatment methods recited in the claims also do not necessarily results in pain relief. Thus, the claims of the '768 Patent do not inherently teach a method of treating pain in the subject.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner acknowledges that the previously allowed claims are directed to a method of treating cancer comprising administering dicycloplatin.  The Examiner further notes that the amounts claimed in the previously allowed claims, 0.01 to 10 mg/kg body weight (claim 8) anticipate the instantly claimed amounts.   As set forth above, “treating or preventing pain” will inevitably flow from the method of the previously allowed claims (see above rejection), since the same compound (dicycloplatin) is being administered to the same subjects (a subject suffering from cancer). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.


New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-24, 54-56, 60, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sciuto et al (J Nucl Med, 2002; 43:79-86) in view of  Li et al (PLoS One, 2012; 7(11):e48994, pp 1-13) and Liu et al (WO 2016/172393 A1, cited in the IDS filed May 18, 2020, hereinafter Liu ‘393).
Regarding claims 22-24 and 54-56, Sciuto teaches this study evaluated the effects of low-dose cisplatin plus 89Sr versus 89Sr alone in the treatment of painful bone metastases from prostate cancer, addressing both pain palliation and cytostatic effects; the addition of low dose of cisplatin enhances the effect of a standard dose of 89Sr without significant side effects, producing a significant improvement in pain palliation and cytostatic effect on bone disease (abstract).  Sciuto does not teach administering an effective dose of dicycloplatin.
However, Li teaches platinum-based anticancer drugs, such as cisplatin and carboplatin, are the first-line clinical anticancer drugs for the treatment of solid tumors; however, the application of these drugs in the clinic is limited by their severe toxicities, such as nephrotoxicity, neurotoxicity and ototoxicity with cisplatin and myelosuppression with carboplatin (page 1, left, 1st paragraph); dicycloplatin is a novel platinum-based anticancer drug which was formed by one molecule of carboplatin and one molecule of 1,1-ring succinic acid interacting intra-molecularly via hydrogen bond; it was shown to be highly soluble and stable, comparable with carboplatin; while the anticancer efficacy of dicycloplatin was found to be more superior than cisplatin, the former has only minimal toxicity (page 1, left, last paragraph); and dicycloplatin has been reported to exhibit lower toxicity and better anticancer activity compared with cisplatin and carboplatin (page 11, left, last paragraph). 
Moreover, Liu ‘393 teaches a method of treating or preventing a prostate disease in a subject, comprising administering a pharmaceutical composition comprising an effective amount of DCP (dicycloplatin) to the subject, wherein the prostate disease includes prostate cancer (page 4, lines 3-9).  
As such, since Scuito teaches a method of painful bone metastases from prostate cancer and reducing pain, since Li teaches dicycloplatin is a novel platinum-based anticancer drug; it was shown to be highly soluble and stable, comparable with carboplatin; while the anticancer efficacy of dicycloplatin was found to be more superior than cisplatin, the former has only minimal toxicity; and since Liu teaches that dicycloplatin is useful for treating prostate cancer, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute cisplatin with dicycloplatin with an expectation of success, since the prior art establishes that dicycloplatin was found to be more superior than cisplatin, the former has only minimal toxicity.

Regarding claims 60 and 61, Liu ‘393 teaches suitable routes of administration of dicycloplatin include oral and injections (page 4, lines 18-24).

Taken together, all this would result in the practice of the method of claims 22-24, 54-56, 60, and 61 with a reasonable expectation of success.
Conclusion
Claims 22-25, 54-56, 60 and 61 are rejected.
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628 

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628